UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7825



MILTON TOWNSEND; BRUCE E. KENNEY,

                                          Plaintiffs - Appellants,


          and

JAMES TAYLOR,

                                                           Plaintiff,


          versus

ALTON BASKERVILLE, Warden; THOMAS F. NEUMAYER,
Assistant Warden of Programs; MICHAEL MORLEY,
Chaplain; DOROTHY COLLINS, Chief Operations of
Classification & Records Unit; SHANDA DAWKINS,
Senior Counselor/Program Supervisor; P. E.
ANDERSON, Correctional Officer; P. M. HENICK,
Regional Ombudsman; SERGEANT LEE; OFFICER
WEST;   CAPTAIN   SCOTT;    OFFICER   MULLINS;
LIEUTENANT BEST,

                                           Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-549-3)


Submitted: June 22, 2006                         Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Milton Townsend, Bruce E. Kenney, Appellants Pro Se. Susan Foster
Barr, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Milton Townsend and Bruce E. Kenney appeal the district

court’s order denying relief on their 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Townsend v. Baskerville, No. CA-03-549-3 (E.D. Va.

Sept. 29, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -